per curiam:
El 18 de agosto de 1988 referimos al Procu-rador General de Puerto Rico una declaración jurada pres-tada por el Ledo. Carlos A. Cabán, entonces Director del Panel Central de este Tribunal, en torno a la conducta pro-fesional observada por parte de la Leda. Ana J. Rodríguez Ortiz. Éste, después de realizar la correspondiente investi-gación, rindió un informe el 22 de septiembre de ese mismo año.(1)
I
La investigación reveló que el 16 de agosto de 1988 la Leda. Ana J. Rodríguez —abogada de una parte en un re-curso ante la consideración de este Tribunal— llegó al Tribunal Supremo y, luego de identificarse con el Alguacil Julio Rivera, pidió comunicarse con el licenciado Cabán.(2) Durante la conversación que sostuvieron éstos, ella le in-formó que era abogada en el caso CE-88-409(3) y que uno de los abogados de la parte contraria había manifestado que su recurso no tenía oportunidad alguna a nivel del Tribu*685nal Supremo porque “todo estaba arreglado”. Ésta mani-festó, además, que tenía una profunda preocupación porque no se le hiciera justicia a su cliente. El licenciado Cabán le señaló a la licenciada Rodríguez “que [l]e era imposible discutir dicho caso con ella y que según [su] experiencia, todos los recursos son estudiados de forma responsable por los Jueces”. Informe, pág. 3.
El 17 de agosto de 1988, el licenciado Cabán se comu-nicó con la licenciada Rodríguez con el propósito de inda-gar más sobre lo narrádole por ésta el día anterior. La li-cenciada Rodríguez le informó que ella no había escuchado personalmente las declaraciones referentes a que “todo es-taba arreglado” ante este Tribunal, pero que las mismas habían sido escuchadas por una tercera persona, la Sra. Edna Santiago, quien las escuchó del Ledo. Juan Guijarro Turrull, quien era uno de los abogados en el referido-caso. (4)
En la investigación realizada por el Procurador General, la licenciada Rodríguez declaró que ella estaba arre-pentida y que creía que había actuado pasionalmente bajo al impresión de estar haciendo todo lo mejor por su cliente. Ante toda la prueba recopilada, el Procurador General con-cluyó que
... en cuanto a la conducta de la Leda. Ana J. Rodríguez consi-deramos la misma altamente lesiva a la integridad del Tribunal y con el propósito directo o indirecto de afectar el proceso legí-timo de este Honorable Tribunal al atender los recursos ante su consideración. Informe, pág. 48.
Estando en condiciones de resolver el asunto ante nues-tra consideración, procedemos a así hacerlo.
*686I — I I — 1
Señalamos, de entrada, que la conducta de la licenciada Rodríguez al visitar al licenciado Cabán con la intención de expresarle sus preocupaciones referente a un recurso presentado ante este Tribunal, fue una imprudente e impropia, o, cuando menos, totalmente improcedente a la luz de los Cánones 9 y 11 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX. El Canon 9 del Código de Ética Profesional, supra, exige de todo abogado un deber de “observar para con los tribunales una conducta que se caracterice por el mayor respeto”; a iguales efectos, el Canon 11 del Código de Ética Profesional, supra, prohíbe que todo abogado se comunique con un juez referente a un asunto ante su consideración. (5)
Uno de los objetivos que persiguen los cánones de ética profesional es tener en los abogados los máximos ex-ponentes del respeto y exaltación del foro judicial. Véase In re Martínez, Jr, 108 D.P.R. 158 (1978). El abogado nunca debe olvidarse que es un funcionario que tiene la obligación de mantener y promover inmaculada la imagen de la justicia. Coll Moya v. Alcaide, Cárcel Municipal, 89 D.P.R. 225 (1963). A esos efectos, en In re Rodríguez Torres, 104 D.P.R. 758, 766 (1976), expresamos que:
No obstante, la justicia debe ser inmaculada no sólo en su realidad sino también en su apariencia externa. Dicho principio está encarnado en diferentes disposiciones del Código de Ética Profesional. La prohibición establecida en el Canon 11 respecto a las influencias o presiones indebidas hacia jueces debe inter-*687pretarse a la luz de lo anterior como que prohíbe también cual-quier actuación que diese lugar a una apariencia de indebidas influencias. En nuestro sistema de gobierno, “donde la voluntad del pueblo es la fuente del poder público [y] donde el orden público está subordinado a los derechos del hombre”, la con-fianza del pueblo en su sistema de justicia es de vital importan-cia para el mantenimiento de la armonía social y esto le impone a cada abogado, en cada instante de su gestión profesional, la más cuidadosa auto-disciplina de forma que evite siempre aun la más leve apariencia de actuaciones indebidas. (Énfasis suplido.)
El pretender ejercer influencia —expresa o sutil, real o imaginaria— sobre organismos administrativos o judiciales adjudicativos y sus funcionarios, es incurrir en conducta impropia. Véase In re Franco Soto, 115 D.P.R. 740, 752 (1984). Es, además, altamente improcedente que un abogado se comunique con un juez, o algún ayudante de éste, con el propósito de hablarle de un caso ante su consideración, por tener esta actuación, aun cuando menos en apariencia, el efecto de afectar el proceso decisorio del tribunal. Reiteradamente hemos expresado que el Código de Etica Profesional “exige al abogado ... que esté consciente de la importancia de evitar aun la apariencia de conducta impropia”. In re Franco Soto, supra, pág. 752. Todo abogado debe evitar toda actuación o conducta que pueda dar base a la creencia de que se ejerce o se pretende ejercer influencias en el ánimo de un juzgador.
En el caso ante nos, aunque la licenciada Rodríguez no se comunicó directamente con ningún juez, su actuación podría considerarse dirigida a pretender influir —de ma-nera indirecta y sutil— en el proceso decisorio de este Foro. Aunque la actuación no haya sido una mal intencionada, la misma puso, innecesaria e irresponsablemente, en entredi-cho el prestigio e integridad de este Tribunal; conducta que es una altamente reprobable.
En vista a ello, y atendido el hecho del genuino arrepen-timiento de la licenciada Rodríguez por la situación por ella causada, somos del criterio que procede, como sanción *688disciplinaria, únicamente censurar a la licenciada Rodríguez.

Se dictará sentencia de conformidad.

Los Jueces Asociados Señor Negrón García y Señor Alonso Alonso no intervinieron.

 Del informe se desprende que en la investigación el Procurador General entrevistó a los Ledos. Francisco Díaz Herrero, Iván Durant Sierra, Juan Guijarro Turrull, Fausto Ramos Quirós, Gabriel A. Oliveras, Carlos Cabán García (Oficial Jurídico de este Tribunal), Ana J. Rodríguez y a la Sra. Edna Santiago. Se'entrevistó, además, a los alguaciles Julio Rivera Morales, José Álvarez González, Rafael Rivera Figueroa y Pablo Robles Buyá; a la Sra. Elizabeth Fuentes y al Sr. Luis R. Amaral.


 Primeramente, la licenciada Rodríguez solicitó entrevistarse con el Ledo. Gabriel Oliveras, Oficial Jurídico de la Hon. Juez Naveira de Rodón; fue informada que éste ya no trabajaba en este Tribunal. Surge del expediente que la licenciada Rodríguez no conocía personalmente al licenciado Oliveras ni al licenciado Cabán.


 El recurso ante nuestra consideración (CE-88-409) trataba sobre la división de una comunidad hereditaria, en la cual el tribunal de instancia ordenó la venta de una propiedad sin que alegadamente mediara tasación ni subasta pública. Surge del expediente del caso que el 18 de agosto de 1988 este Tribunal emitió una orden de mostrar causa dirigida al demandante para que argumentara su posición en cuanto al recurso radicado. El 12 de enero de 1989, y luego de reevaluar el recurso presen-tado a la luz de la comparecencia de la parte demandante, este Tribunal declaró el mismo no ha lugar. Mociones de reconsideración fueron declaradas no ha lugar el 16 de febrero de 1986 y el 21 de marzo de 1987, respectivamente.


 El licenciado Cabán, el 18 de agosto de 1988 y luego de haberle informado lo sucedido al entonces Juez Presidente de este Tribunal, prestó una declaración jurada ante el Secretario General del Tribunal exponiendo los hechos ocurridos el 16 de agosto, referente a la conversación sostenida el día de la visita de la licenciada Ro-dríguez Ortiz, y a la del día posterior a éste.
Referente a este punto, el licenciado Guijarro negó rotundamente haber hecho estas expresiones; por su parte, la Sra. Edna Santiago declaró que había oído las referidas expresiones en el acto de desahucio llevado a cabo a nivel de instancia.


 El Canon 11 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX, establece:
“Las marcadas atenciones y la hospitalidad inusitada por parte de un abogado hacia un juez traen consigo equívocas interpretaciones sobre los motivos tanto del juez como del abogado y deben evitarse. Un abogado no debe comunicarse ni discutir con el juez en ausencia de la otra parte sobre los méritos de un caso pendiente, y merece ser reprendido por cualquier acción encaminada a obtener especial conside-ración personal de un juez. Sumo cuidado debe tener el abogado que ocupa un cargo público o político en abstenerse de tratar de ejercer influencia o presión indebida en la tramitación de cualquier asunto sometido a la consideración judicial.”